UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JORGE L. LINARES,

                                   Plaintiff,

                       -against-

ANTHONY ANNUCCI, as Acting Commissioner
for the Department of Corrections and Community
Supervision; TINA M. STANFORD, as
Chairwoman of the New York State Board of                           19-CV-11120 (CS)
Parole; WALTER W. SMITH; ELLEN E.
ALEXANDER; MARC COPPOLA; TANA                                      ORDER OF S ERVICE
AGOSTINI; CHARLES DAVIS; ERIK
BERLINER; OTIS CRUSE; TYCEE DRAKE;
CARYNE DEMOSTHENES; CARLTON
MITCHELL; MICHAEL CORLEY; CHAN WOO
LEE; SHEILA SAMUELS; and ELSIE
SEGARRA, as Commissioners of the New York
State Board of Parole,

                                   Defendants.

Cathy Seibel, United States District Judge:

       Plaintiff, currently incarcerated at Otisville Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights. By order

dated December 12, 2019, the Court granted Plaintiff’s request to proceed without prepayment

of fees, that is, in forma pauperis (IFP).1

                                                Discussion

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service

to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules


       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
of Civil Procedure generally requires that the summons and complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding

that it is the plaintiff’s responsibility to request an extension of time for service); see also

Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP]

provides the information necessary to identify the defendant, the Marshals’ failure to effect

service automatically constitutes ‘good cause’ for an extension of time within the meaning of

Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Anthony Annucci, Acting

Commissioner for the Department of Corrections and Community Supervision; Tina M.

Stanford, Chairwoman of the New York State Board of Parole; and New York State Board of

Parole Commissioners Walter W. Smith, Ellen E. Alexander, Marc Coppola, Tana Agostini,

Charles Davis, Erik Berliner, Otis Cruse, Tycee Drake, Caryne Demosthenes, Carlton Mitchell,

Michael Corley, Chan Woo Lee, Sheila Samuels, and Elsie Segarra through the U.S. Marshals

Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and

Return form (“USM-285 form”) for each of these Defendants. The Clerk of Court is further

instructed to issue summonses and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon these Defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.



                                                   2
                                            CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for Anthony Annucci, Acting Commissioner for the Department of

Corrections and Community Supervision; Tina M. Stanford, Chairwoman of the New York State

Board of Parole; and New York State Board of Parole Commissioners Walter W. Smith, Ellen E.

Alexander, Marc Coppola, Tana Agostini, Charles Davis, Erik Berliner, Otis Cruse, Tycee

Drake, Caryne Demosthenes, Carlton Mitchell, Michael Corley, Chan Woo Lee, Sheila Samuels,

and Elsie Segarra and deliver all documents necessary to effect service to the U.S. Marshals

Service.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).


SO ORDERED.

Dated:     December 18, 2019
           White Plains, New York

                                                                  CATHY SEIBEL
                                                            United States District Judge




                                                   3
DEFENDANTS AND SERVICE ADDRESSES



    1.    Anthony Annucci, Acting Commissioner for the Department of Corrections and
          Community Supervision
          1220 Washington Avenue
          Albany, New York 12226

    2.    Tina M. Stanford, Chairwoman of the New York State Board of Parole
          97 Central Avenue
          Albany, New York 12206

    3.    Walter W. Smith, New York State Board of Parole Commissioner
          97 Central Avenue
          Albany, New York 12206

    4.    Ellen E. Alexander, New York State Board of Parole Commissioner
          97 Central Avenue
          Albany, New York 12206

    5.    Marc Coppola, New York State Board of Parole Commissioner
          97 Central Avenue
          Albany, New York 12206

    6.    Tana Agostini, New York State Board of Parole Commissioner
          97 Central Avenue
          Albany, New York 12206

    7.    Charles Davis, New York State Board of Parole Commissioner
          97 Central Avenue
          Albany, New York 12206

    8.    Erik Berliner, New York State Board of Parole Commissioner
          97 Central Avenue
          Albany, New York 12206

    9.    Otis Cruse, New York State Board of Parole Commissioner
          97 Central Avenue
          Albany, New York 12206

    10.   Tycee Drake, New York State Board of Parole Commissioner
          97 Central Avenue
          Albany, New York 12206

    11.   Caryne Demosthenes, New York State Board of Parole Commissioner
          97 Central Avenue
          Albany, New York 12206


                                        4
12.   Carlton Mitchell, New York State Board of Parole Commissioner
      97 Central Avenue
      Albany, New York 12206

13.   Michael Corley, New York State Board of Parole Commissioner
      97 Central Avenue
      Albany, New York 12206

14.   Chan Woo Lee, New York State Board of Parole Commissioner
      97 Central Avenue
      Albany, New York 12206

15.   Sheila Samuels, New York State Board of Parole Commissioner
      97 Central Avenue
      Albany, New York 12206

16.   Elsie Segarra, New York State Board of Parole Commissioner
      97 Central Avenue
      Albany, New York 12206
